 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    ASSOCIATION FOR ACCESSIBLE                        No. 2:19-cv-02281-TLN-DB
      MEDICINES,
12
                         Plaintiff,
13                                                      ORDER
             v.
14
      XAVIER BECERRA, in his Official
15    Capacity as Attorney General of the State
      of California,
16
                         Defendant.
17

18

19          On December 31, 2019, this Court issued an Order denying Plaintiff Association for

20   Accessible Medicines’s (“AAM”) Motion for Preliminary Injunction (ECF No. 10), seeking to

21   enjoin the enforcement of Assembly Bill 824. (ECF No. 29.) The Court’s Order denying

22   preliminary injunction relied at least in part on finding certain of AAM’s claims not ripe for

23   review. (See id.)

24          AAM filed an interlocutory appeal of the Court’s Order, and on July 27, 2020, the Ninth

25   Circuit Court of Appeals issued a Memorandum vacating the Order and remanding with

26   instructions to dismiss the case without prejudice. (ECF No. 46, USCA Memorandum.) The

27   circuit panel noted that “[t]he doctrines of standing and ripeness originate from the same Article

28   III limitation and boil down to the same question,” (id. at 2, citing Susan B. Anthony List v.
                                                        1
 1   Driehaus, 573 U.S. 149, 157 n.5 (2014)) and found AAM lacked standing to bring the present

 2   action because it “has not shown that there is a ‘substantial risk’ that AB 824 will cause its

 3   members to suffer injury that is concrete, particularized, and imminent.” (Id. at 3, citing Clapper

 4   v. Amnesty Int’l USA, 568 U.S. 398, 414 n.5.)

 5          Pursuant to the Memorandum and Mandate of the United States Court of Appeals for the

 6   Ninth Circuit (ECF Nos. 46, 47), the action is DISMISSED without prejudice. The Clerk of the

 7   Court is directed to close the case.

 8          IT IS SO ORDERED.

 9   DATED: August 25, 2020

10

11

12
                                                                 Troy L. Nunley
13
                                                                 United States District Judge
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
